Case 0:19-cv-61520-WPD Document 1 Entered on FLSD Docket 06/18/2019 Page 1 of 11



                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA

                                                    Case No.: 0:19cv61520

  ADRIANA BARBIERI, individually
  and on behalf of all others similarly situated,                                  CLASS ACTION

          Plaintiff,                                                               JURY TRIAL DEMANDED

  v.

  GL STAFFING SERVICES, INC.,

          Defendant.
                                                               /

                                            CLASS ACTION COMPLAINT

          Plaintiff ADRI BARBIERI brings this class action against Defendant GL STAFFING

  SERVICES, INC. (“Defendant”), and alleges as follows upon personal knowledge, acts, and

  experiences, and, as to all other matters, upon information and belief, including investigation

  conducted undersigned counsel.

                                              NATURE OF THE ACTION

         1.          This is a putative class action under the Telephone Consumer Protection Act, 47 U.S.C. §

  227, et seq. (“TCPA”).

          2.         In efforts to drum-up business, Defendant would often send marketing text messages

  providing different types of offers and savings for future purchases without first obtaining express

  written consent to send such marketing text messages as required to do so under the TCPA.

          3.         These messages were sent using mass-automated technology through a third-party

  company hired by Defendant to send marketing text messages on Defendant’s behalf en masse.

          4.         In sum, Defendant knowingly and willfully violated the TCPA, causing injuries to

  Plaintiff and members of the putative class, including invasion of their privacy, aggravation, annoyance,

                                                                                                                      PAGE | 1 of 11
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-61520-WPD Document 1 Entered on FLSD Docket 06/18/2019 Page 2 of 11



  intrusion on seclusion, trespass, and conversion.

          5.         Through this putative class action, Plaintiff seeks injunctive relief to halt Defendant’s

  illegal conduct. Plaintiff also seeks statutory damages on behalf of himself and members of the class,

  and any other available legal or equitable remedies resulting from the illegal actions of Defendant.

                                            JURISDICTION AND VENUE

          6.         Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

  statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national

  class, which will result in at least one Class member belonging to a different state than Defendant.

  Plaintiff seeks up to $1,500.00 in damages for each call (text message) in violation of the TCPA, which,

  when aggregated among a proposed class numbering in the thousands, or more, exceeds the

  $5,000,000.00 threshold for federal court jurisdiction under the Class Action Fairness Act (“CAFA”).

          7.         Venue is proper in the United States District Court for the Southern District of Florida

  pursuant to 28 U.S.C. §§ 1391(b) and (c) because Defendant is deemed to reside in any judicial district in

  which they are subject to the court’s personal jurisdiction, and because Defendant provide and market

  their services within this district thereby establishing sufficient contacts to subject them to personal

  jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within this district and, on

  information and belief, Defendant has sent the same text message complained of by Plaintiff to other

  individuals within this judicial district, subjecting Defendant to jurisdiction here.

                                                            PARTIES

          8.         Plaintiff is a natural person who, at all times relevant to this action, was a resident of

  Broward County, Florida.

          9.         Defendant is a Florida corporation, with a principal office located at 1709 Banks Road,

  Building A, Unit 5, Margate, Florida 33063

          10.        Defendant directs, markets, and controls its online business in the United States.
                                                                                                                      PAGE | 2 of 11
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-61520-WPD Document 1 Entered on FLSD Docket 06/18/2019 Page 3 of 11



                                                        THE TCPA

          11.     The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

  an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47 U.S.C. §

  227(b)(1)(A).

          12.     The TCPA defines an “automatic telephone dialing system” (“ATDS”) as “equipment

  that has the capacity - (A) to store or produce telephone numbers to be called, using a random or

  sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

          13.     The TCPA exists to prevent communications like the ones described within this

  Complaint. Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

          14.     In an action under the TCPA, a plaintiff must show only that the defendant “called a

  number assigned to a cellular telephone service using an automatic dialing system or prerecorded

  voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

  F.3d 1265 (11th Cir. 2014).

          15.     The Federal Communications Commission (“FCC”) is empowered to issue rules and

  regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

  are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

  nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

  inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

  they pay in advance or after the minutes are used.

          16.     In 2012, the FCC issued an order further restricting automated telemarketing calls,

  requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of Rules

  & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb.

  15, 2012) (emphasis supplied).

          17.     To obtain express written consent for telemarketing calls, a defendant must establish
                                                                                                                   PAGE | 3 of 11
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61520-WPD Document 1 Entered on FLSD Docket 06/18/2019 Page 4 of 11



  that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

  disclosure’ of the consequences of providing the requested consent . . . and [the plaintiff] having received

  this information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

  designates.” In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

  27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

          18.      The TCPA regulations promulgated by the FCC define “telemarketing” as “the

  initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

  investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

  communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

  communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

          19.      “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

  good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’” Id.

  (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

          20.      “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

  transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at

  820 (citing 47 C.F.R. § 64.1200(a)(2)(iii) & 47 C.F.R. § 64.1200(f)(12)).

          21.      The FCC has explained that calls motivated in part by the intent to sell property, goods,

  or services are considered telemarketing under the TCPA. See In the Matter of Rules & Regulations

  Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003). This is

  true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or services

  during the call or in the future. Id.

          22.      In other words, offers “that are part of an overall marketing campaign to sell

  property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

  Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136
                                                                                                                    PAGE | 4 of 11
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61520-WPD Document 1 Entered on FLSD Docket 06/18/2019 Page 5 of 11



  (2003).

            23.     If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

  obtained the plaintiff’s prior express consent. In the Matter of Rules & Regulations Implementing the

  Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent “for

  non-telemarketing and non-advertising calls”).

            24.     Further, the FCC has issued rulings and clarified that consumers are entitled to the same

  consent-based protections for text messages as they are for calls to wireless numbers. See Satterfield v.

  Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (“The FCC has determined that a text

  message falls within the meaning of ‘to make any call’ in 47 U.S.C. § 227(b)(1)(A)”).

            25.     As recently held by the United States Court of Appeals for the Ninth Circuit:

  “Unsolicited telemarketing phone calls or text messages, by their nature, invade the privacy and disturb

  the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not allege any

  additional harm beyond the one Congress has identified.’” Van Patten v. Vertical Fitness Grp., No.

  14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v.

  Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).

                                                BACKGROUND FACTS

            26.     In efforts to drum-up business, Defendant would uniformly send marketing text

  messages to hundreds, if not thousands, of consumers at a time and provided different types of offers

  and savings for future purchases. Upon information and belief, Defendant has sent at least one thousand

  illegal text messages over the last four years preceding this lawsuit

            27.     Plaintiff himself was sent multiple marketing text messages without Plaintiff’s express

  written consent.

            28.     Below is a depiction of an actual text message received by Plaintiff from Defendant:


                                                                                                                     PAGE | 5 of 11
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61520-WPD Document 1 Entered on FLSD Docket 06/18/2019 Page 6 of 11




          29.      Defendant’s text messages constitute telemarketing because they encourage the future

  purchase of Defendant’s products by consumers.

          30.      Plaintiff received the subject text messages within this judicial district and, therefore,

  Defendant’s violation of the TCPA occurred within this district. Upon information and belief,

  Defendant caused other text messages to be sent to individuals residing within this judicial district.

          31.      At no point in time did Plaintiff provide Defendant with his express written consent to

  be contacted by text for marketing purposes.

          32.      Plaintiff is the subscriber and sole user of the ***-***-5156 phone number.

          33.      Some, if not all of the messages originated from 954-893-7717.

          34.      The impersonal and generic nature of Defendant’s text messages demonstrates that

  Defendant utilized an ATDS in transmitting the messages. See Jenkins v. LL Atlanta, LLC, No. 1:14-

  cv-2791-WSD, 2016 U.S. Dist. LEXIS 30051, at *11 (N.D. Ga. Mar. 9, 2016) (“These assertions,

  combined with the generic, impersonal nature of the text message advertisements and the use of a short
                                                                                                                    PAGE | 6 of 11
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61520-WPD Document 1 Entered on FLSD Docket 06/18/2019 Page 7 of 11



  code, support an inference that the text messages were sent using an ATDS.”) (citing Legg v. Voice

  Media Grp., Inc., 20 F. Supp. 3d 1370, 1354 (S.D. Fla. 2014) (plaintiff alleged facts sufficient to infer

  text messages were sent using ATDS; use of a short code and volume of mass messaging alleged would

  be impractical without use of an ATDS); Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1165, 1171 (N.D.

  Cal. 2010) (finding it “plausible” that defendants used an ATDS where messages were advertisements

  written in an impersonal manner and sent from short code); Robbins v. Coca-Cola Co., No. 13-CV-132-

  IEG NLS, 2013 U.S. Dist. LEXIS 72725, 2013 WL 2252646, at *3 (S.D. Cal. May 22, 2013) (observing

  that mass messaging would be impracticable without use of an ATDS)).

          35.      Specifically, upon information and belief, Defendant, through their direction, utilized a

  combination of hardware and software systems to send the text messages at issue in this case. The

  systems utilized by Defendant have the current capacity or present ability to generate or store random or

  sequential numbers or to dial sequentially or randomly at the time the call is made, and to dial such

  numbers, en masse, in an automated fashion without human intervention.

          36.      Defendant’s unsolicited text messages caused Plaintiff actual harm, including invasion

  of his privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s

  text messages also inconvenienced Plaintiff and caused disruption to his daily life. See Patriotic

  Veterans, Inc. v. Zoeller, No. 16-2059, 2017 WL 25482, at *2 (7th Cir. Jan. 3, 2017) (“Every call uses

  some of the phone owner’s time and mental energy, both of which are precious.”). Plaintiff received the

  subject text message while he was at work, causing him to stop his work activities to check his phone.

                                               CLASS ALLEGATIONS

       37.         Plaintiff brings this action on behalf of two (2) nationwide classes of similarly

situated individuals, the first of which consists of:

                The No Consent to Text Class: All persons in the United States
                to whom, within the four years immediately preceding the filing
                of this Complaint, Defendant or some person acting on
                                                                                                                    PAGE | 7 of 11
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61520-WPD Document 1 Entered on FLSD Docket 06/18/2019 Page 8 of 11



                Defendant’s behalf sent one or more text messages to their
                cellular telephone advertising Defendant’s goods and/or
                services, through the use of the same or materially similar
                telephone dialing equipment as that which was used to send the
                texts at issue to the Plaintiff.

       38.      Plaintiff is a member of the No Consent to Text Class.

                All persons within the United States who, within the four years
                prior to the filing of this Complaint, received a marketing or
                promotional text message made through the use of any
                automatic telephone dialing system, from Defendant or anyone
                on Defendant’s behalf, to said person’s cellular telephone
                number, not for emergency purpose and without the recipient’s
                prior express written consent.

       39.      Plaintiff is a member of the DNC Class.

       40.      Defendant and their employees or agents, Plaintiff’s attorneys and employees, the

Judge this action is assigned and any member of the Judge’s staff and immediate family, and claims

for personal injury, wrongful death, and/or emotional distress are excluded from the Classes.

       41.      The Classes are so numerous and geographically widespread that joinder is

impracticable. Upon information and belief, as well as common experience of the size of automated

dialing campaigns, there are easily more than one thousand persons in each Class.

       42.      Common questions of law and fact exist as to all members of the Classes and

predominate over any questions solely affecting any individual member of the Classes, including

Plaintiff. Such questions common to the Classes include, but are not limited to: (a) Whether the text

messages that are the subject of this lawsuit were sent using an “automatic telephone dialing system”

as proscribed by the TCPA and applicable FCC regulations and orders; (b) Whether the text

messages that are the subject of this lawsuit were sent to individuals whose cellular telephone was

registered on the national do not call registry; and (c) Whether the violation was negligent or willful.

       43.      Plaintiff will fairly and adequately protect the interests of the Classes. Plaintiff has no

interests that might conflict with the interests of the Class. Plaintiff is interested in pursuing his
                                                                                                                    PAGE | 8 of 11
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61520-WPD Document 1 Entered on FLSD Docket 06/18/2019 Page 9 of 11



claims vigorously and has retained counsel competent and experienced in class and complex

litigation.

        44.      Class action treatment is superior to the alternatives for the fair and efficient

adjudication of the controversy alleged herein. Such treatment will permit a large number of similarly

situated persons to prosecute their common claims in a single forum simultaneously, efficiently, and

without the duplication of effort and expense that numerous individual actions would entail.

        45.      No difficulties are likely to be encountered in the management of this class action that

would preclude its maintenance as a class action, and no superior alternative exists for the fair and

efficient adjudication of this controversy.

        46.      Defendant have acted on grounds generally applicable to the Classes, thereby making

relief appropriate with respect to the Classes as a whole.

        47.      Prosecution of separate actions by individual members of the Classes, should they

realize their rights have been violated, would likely create the risk of inconsistent or varying

adjudications with respect to individual members of the Classes that would establish incompatible

standards of conduct.

        48.      The identity of the Class Members is likely readily identifiable from Defendant’s

records, or the records of other person(s) involved with sending the text messages.

        49.      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable.

                                                  COUNT I.
                                        VIOLATION OF 47 U.S.C. § 227(b)
                                       (THE NO CONSENT TO TEXT CLASS)

          50.       Plaintiff re-alleges and incorporates paragraphs 1-49 as if fully set forth herein.

          51.       It is a violation of the TCPA, 47 U.S.C. §227(b) to call a person's cellular telephone

  using an automatic telephone dialing system. The TCPA also specifically prohibits the use of an
                                                                                                                     PAGE | 9 of 11
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61520-WPD Document 1 Entered on FLSD Docket 06/18/2019 Page 10 of 11



   unsolicited text messages to advertise the sale of goods and services. 47 U.S.C. § 227(b)(1)(B); 47

   C.F.R. § 64.1200.

          52.       Defendant, or some person on their behalf, sent one or more text messages to plaintiff

   and others’ cellular telephones, using an automatic telephone dialing system without Plaintiff’s or

   the class members’ prior express written consent.

          53.       The Defendant’s text messages were negligently placed, or alternatively, willfully

   placed despite prior knowledge of the TCPA.

          54.       WHEREFORE, Plaintiff requests that the Court enter judgment in favor of herself

   and the class and against Defendant that provides the following relief:

                 (A)        Statutory damages of $500 per violation, and up to $1,500 per violation if
                            proven to be willful;

                 (B)        A permanent injunction prohibiting Defendant from violating the TCPA in the
                            future through calling cell phones using an automatic telephone dialing system
                            and/or a prerecorded voice message;

                 (C)        A declaration that Defendant used an automatic telephone dialing system and
                            artificial or prerecorded voice, and violated the TCPA in using such for calls
                            to the cell phones of plaintiff and the class; and

                 (D)        Any other relief the Court finds just and proper.

                                                 COUNT II.
                                       VIOLATION OF 47 U.S.C. § 227(c)
                                             (THE DNC CLASS)

        55.      Plaintiff re-alleges and incorporates paragraphs 1-49 as if fully set forth herein.

        56.      It is a violation of the TCPA, 47 U.S.C. §227(c) to call a person who has registered his

 or her telephone number on the national do-not-call registry of persons who do not wish to receive

 telephone solicitations. 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200.

        57.      Defendant, or some person on its behalf, sent one or more marketing text messages to

 Plaintiff and others’ cellular telephone numbers when said numbers had been registered on the

                                                                                                                   PAGE | 10 of 11
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61520-WPD Document 1 Entered on FLSD Docket 06/18/2019 Page 11 of 11



 national do-not-call registry for more than 31 days.

        58.       Such text messages were sent without Plaintiff’s or the class members’ express written

 consent.

        59.       Defendant's text messages were negligently placed, or alternatively, willfully placed

 despite prior knowledge of the TCPA.

        60.       WHEREFORE, Plaintiff requests that the Court enter judgment in favor of herself

 and the class and against Defendant that provides the following relief:

                  (A)       Statutory damages of $500 per violation, and up to $1,500 per violation if
                            proven to be willful;

                  (B)       A permanent injunction prohibiting Defendant from violating the TCPA in the
                            future through calling cell phones registered with the national do-not-call
                            registry;

                  (C)       A declaration that Defendant made calls to numbers registered with the
                            national do-not-call registry, and violated the TCPA in making such calls to
                            the cell phones of Plaintiff and the class; and

                  (D)       Any other relief the Court finds just and proper.

                                                      JURY DEMAND

            61.     Plaintiff and Class Members hereby demand a trial by jury.

   DATED: June 18, 2019
                                                                Respectfully Submitted,
                                                                 /s/ Jibrael S. Hindi                                     .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail:      jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:      tom@jibraellaw.com
                                                                The Law Offices of Jibrael S. Hindi
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:       954-907-1136
                                                                Fax:         855-529-9540
                                                                COUNSEL FOR PLAINTIFF
                                                                                                                   PAGE | 11 of 11
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
